Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 of U.S. Application 17/632,488 filed on February 02, 2022 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Reasons for Allowance

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current sensor for magnetic field-based current determination of an alternating current through a current conductor on the basis of a magnetic field-sensitive sensor element wherein at least one metal block in the form of a conductive compensation element with a cross-sectional area of at least 50% to 100% of a cross-sectional area of the current conductor arranged in electrically isolated manner from the flow of alternating current through the current conductor and in such a way spatially adjacent the sensor element and the current conductor to compensate frequency-dependent distortions of the magnetic field by means of a compensation magnetic field arising by eddy current induction in combination with the other limitations of the claim.

Claims 2-10 are also allowed as they depend on allowed claim 1.
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schmitt et al (USPGPub 20150323568): discloses measuring currents with auxillary magnetic field next to the conductor. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868